Citation Nr: 1146714	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-09 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran appeared for a Travel Board hearing in September 2010.

The Veteran's appeal initially included claims for service connection for a bilateral ankle disorder and bilateral carpal tunnel syndrome, but she withdrew these claims in an April 2008 statement.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This appeal requires additional development on several fronts.  First, the most recent VA treatment records contained in the claims file, from the Central Texas Health Care System (HCS), date from April 2008.  During her hearing, however, the Veteran confirmed ongoing VA treatment for depression.  Efforts must be made to obtain records of such treatment.  38 C.F.R. § 3.159(c)(2) (2011).  

Second, the Veteran has not been afforded a VA psychiatric examination addressing the nature and etiology of her claimed disorder to date.  However, given her current treatment and the fact that she was found to have a severe schizoid personality disorder in service, in March 1964, the Board finds that such an examination is "necessary" under 38 C.F.R. § 3.159(c)(4) (2011) prior to a Board determination on her claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  All records of treatment of the Veteran through the VA Central Texas HCS, dated since April 2008, must be requested.  All records obtained pursuant to this request must be added to the claims file.  If such records are unavailable, this should be documented in the claims file.

2.  The Veteran should then be afforded a VA psychiatric examination, with a psychiatrist or psychologist who has reviewed the claims file.  Based upon the examination findings (including a multi-axial diagnosis and a Global Assessment of Functioning score), the claims file review, and the history reported by the Veteran, the examiner must address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that: 1) a current mental disorder is etiologically related to service; or 2) the Veteran's personality disorder that was diagnosed in service was subject to, or aggravated by, a superimposed disease during service that resulted in additional disability.  All opinions must be supported by a complete rationale in a typewritten report.

3.  Then, the Veteran's claim must be readjudicated.  If the determination remains unfavorable, the Veteran and her representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


